UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 08-1946


DENNIS JETOH,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   January 12, 2009               Decided:   March 23, 2009


Before TRAXLER, GREGORY, and SHEDD, Circuit Judges.


Petition dismissed by unpublished per curiam opinion.


Dennis Jetoh, Petitioner Pro Se.    Daniel Eric Goldman, Senior
Litigation   Counsel,   Jonathan  Aaron   Robbins,  Office   of
Immigration Litigation, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Dennis     Jetoh,       a    native       and     citizen     of    Liberia,

petitions for review of an order of the Board of Immigration

Appeals (“Board”) denying his motion to reconsider.                         Because the

petition for review was not filed within thirty days of the

Board’s    order,    the    petition          must    be    dismissed     for    lack   of

jurisdiction.

            The Board entered the order denying Jetoh’s motion to

reconsider on July 28, 2008.              Pursuant to 8 U.S.C. § 1252(b)(1)

(2006), Jetoh had thirty days, or until August 27, 2008, to

timely    file   a   petition       for       review.        This    time      period   is

“jurisdictional      in    nature       and    must    be    construed      with   strict

fidelity to [its] terms.”                 Stone v. INS, 514 U.S. 386, 405

(1995).    It is “not subject to equitable tolling.”                      Id.      Because

Jetoh did not file his petition until August 28, 2008, it is

untimely filed.        Under Rule 25(a)(2) of the Federal Rules of

Appellate Procedure, filings are not timely if not filed with

the clerk of the court within the time fixed for such a filing.

            Accordingly, we dismiss the petition for review for

lack of jurisdiction.           We also deny as moot the motion to stay

removal.    We dispense with oral argument because the facts and

legal    contentions      are   adequately           presented      in   the    materials




                                              2
before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                       PETITION DISMISSED




                                    3